In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-759V
                                      Filed: July 1, 2016
                                        UNPUBLISHED

****************************
SANDRA G. PRICE,                         *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      Tetanus-Diphtheria-acellular-Pertussis
                                        *      (“Tdap”) Vaccination; Influenza (“Flu”)
SECRETARY OF HEALTH                      *     Vaccination; Shoulder Injury Related to
AND HUMAN SERVICES,                     *      Vaccine Administration (“SIRVA”);
                                        *      Special Processing Unit (“SPU”)
                    Respondent.         *
                                        *
****************************
William Patrick Ronan III, The Ronan Law Firm, Overland Park, KS, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 20, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered arm and shoulder injuries that were caused in
fact by her influenza (“flu”) and tetanus-diphtheria-acellular-pertussis (“Tdap”)
vaccinations she received on September 10, 2014. Petition at 1-4. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 18, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On July 1, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $125,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00 in the form of a check payable to
petitioner, Sandra G. Price. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS

                              )
SANDRA G. PRICE,
                              )
                              )
          Petitioner,
                              )                     No. 15-759V
v.
                              )                     Chief Special Master Dorsey
                              )                     ECF
SECRETARY OF HEALTH AND HUMAN
                              )
SERVICES,
                              )
                              )
          Respondent.
                              )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       Respondent proffers that, based on the evidence of record, petitioner should be awarded

$125,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

       A lump sum payment of $125,000.00 in the form of a check payable to petitioner,
       Sandra G. Price. This amount accounts for all elements of compensation under 42
       U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                     Respectfully submitted,

                     BENJAMIN C. MIZER
                     Principal Deputy Assistant Attorney General

                     RUPA BHATTACHARYYA
                     Director
                     Torts Branch, Civil Division

                     CATHARINE E. REEVES
                     Acting Deputy Director
                     Torts Branch, Civil Division

                     LINDA S. RENZI
                     Senior Trial Counsel
                     Torts Branch, Civil Division

                     s/Traci R. Patton
                     TRACI R. PATTON
                     Senior Trial Attorney
                     Torts Branch, Civil Division
                     U.S. Department of Justice
                     Ben Franklin Station, P.O. Box 146
                     Washington, D.C. 20044-0146
                     Tel.: (202) 353-1589

DATE: July 1, 2016




                        2